Citation Nr: 1452179	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-14 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for bilateral hip disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared and testified at a hearing before the undersigned Veterans' Law Judge in October 2013.  A transcript of the hearing is contained in the virtual record.

The issue(s) of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the October 2013 Board hearing, the Veteran specifically indicated that he wished to withdraw his claims of entitlement to bilateral hip disorders and to reopen a claim of entitlement to service connection for obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claims to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claims of entitlement to service connection for bilateral hip disorders.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b).

Here, the Veteran perfected an appeal as to his claim of entitlement to service connection for bilateral hip disorders and obstructive sleep apnea in June 2012.  During his October 2013 hearing, the Veteran and his representative specifically indicated he wished to withdraw his appeals regarding his bilateral hip and sleep apnea claims.  He indicated he wished to continue with his claim of entitlement to service connection for PTSD, which is addressed in the REMAND section of this decision.  See the Veteran's October 2013 Hearing Transcript, p. 2.  

The Veteran's request to withdraw this remaining issue was made on the record as is required by 38 C.F.R. § 20.204.  The Board accordingly finds that the Veteran's withdrawal request qualifies as a valid withdrawal of his perfected appeal for entitlement to service connection for bilateral hip disorders and to reopen a claim of entitlement to service connection for obstructive sleep apnea.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

The appeal of the claim to reopen a claim of entitlement to service connection for obstructive sleep apnea is dismissed.

The appeal of entitlement to service connection for bilateral hip disorders is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision.

The Veteran contends that he developed a psychiatric disorder as a result of his military service, to include several stressors, including fear of hostile military actions.  His service treatment records do not include treatment for psychiatric symptoms.  

During a January 2007 general medical examination the Veteran denied psychiatric symptoms.  

The Board notes that the Veteran is a registered nurse, and during his October 2013 hearing he reported prior work as a licensed practical nurse. 

Currently, the claims file contains conflicting medical opinions regarding whether the Veteran's psychiatric symptoms meet the DSM-IV criteria for an Axis I diagnosis.  The Board additionally notes that the Veteran is a registered nurse.

During his October 2013 hearing, the Veteran stated that he was first diagnosed with PTSD by a clinical psychologist who works for the Omaha VA in 2008.  He indicated that prior to this diagnosis a social worker for the VA also diagnosed him with PTSD.  He indicated that both were employed by the Vet Center in Omaha.  The claims file contains an April 2011 letter from the VA clinical psychologist, which notes that the Veteran has Axis I diagnoses of PTSD and major depression related to his military service.  The letter includes some details of the Veteran's symptoms and his alleged in-service stressors.

In September 2011, the Veteran was afforded a VA examination which was also provided by a VA clinical psychologist.  The examiner found that the Veteran had "sub-threshold PTSD" and that he did not meet the DSM-IV criteria for any Axis I diagnosis.  The examination report included a listing of the DSM-IV criteria and marks to show which criteria the Veteran met, and which were not found on examination.

In November 2011, an addendum opinion was requested to correlate the opposing VA opinions regarding whether the Veteran had a current Axis I diagnosis.  The evaluator noted that the Veteran "may have met criteria for a diagnosis of PTSD and major depressive disorder at the time" the VA clinical psychologist examined him (sometime prior to the April 2011 letter).  The evaluator noted that the Veteran did not meet the DSM-IV criteria for either diagnosis as of the September 2011 examination.  The evaluator noted that it was "more likely than not, considering that for treatment purposes, clinicians often use a diagnosis whether it meets all of the DSM-IV criteria, that the Veteran may not have met all the criteria for either diagnosis earlier."

The Board notes that for VA purposes a "current" diagnosis includes any diagnosis since the claim was filed.  The Veteran's psychiatric claim was filed in May 2011.

Additionally, the Board notes that the claims file does not contain Vet Center records from prior to 2013 (which were provided by the Veteran).  As such, the record does not contain the 2008 (or perhaps earlier) initial diagnosis of PTSD mentioned by the Veteran during the October 2013 hearing.  On remand, these records must be obtained and associated with the record.

The Veteran and his representative have requested that a new VA examination be provided.  Given the conflicting diagnoses and the possibility of a change in the Veteran's symptoms, such that he "may have" met the requirements for an Axis I diagnosis just prior to filing his claim, but that he no longer met those requirements five months later, the Board finds that an additional examination and opinion are necessary to make a decision regarding the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his psychiatric symptoms since service.  Of particular interest are records from the Vet Center in Omaha, Nebraska and the initial records diagnosing the Veteran with a psychiatric disorder by VA employees Dr. K. and social worker E. T., which are reported to have occurred around 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the records are obtained, the Veteran should be scheduled for a VA psychiatric examination to determine whether the Veteran met the full DSM-IV criteria for a psychiatric disorder since he filed a claim for service connection.  The claims file, a copy of this REMAND, and access to virtual records must be made available to the examiner.

The examiner must review the Veteran's treatment records and determine whether he has a "current" psychiatric diagnosis.  The Board notes that for VA purposes, a "current" diagnosis is any diagnosis (that meets the DSM-IV criteria) since he filed his claim in 2011.  

The Board requests that the examiner address the conflicting evidence regarding whether the Veteran meets the DSM-IV criteria for a psychiatric disorder.  If it is determined the Veteran has not met the criteria for a DSM-IV diagnosis, please specifically cite any missing aspects of a DSM-IV diagnosis in the April 2011 letter. 

If the examiner determines that during the course of the appeal (from 2011 to the present) the Veteran has met the criteria for a DSM-IV psychiatric diagnosis, then the examiner should provide an opinion as to whether that diagnosed psychiatric disorder is at least as likely as not (a 50/50 probability or greater) the psychiatric disorder was caused by or developed as a result of his active service.  Please note which alleged stressor is related to a diagnosis of PTSD, if applicable. 

All indicated tests and studies should be performed.  The examiner should elicit a full history of sun exposure from the Veteran.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


